Case 1:21-cv-01071-GBD Document 30 Filed 09/16/21 Page 1 of 1

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

:

  

 

 

poner e eens e se sence sees ere rseees * AULY FILED he
STACI LUNDEEN et al., rt temneaeceroeenees P
Plaintiffs, SEP TG 2021
-against-
ORDER
KRUCIAL STAFFING, LLC and :
BRIAN M. CLEARY V, : 21 Civ. 1071 (GBD)
Defendants. :
wee ee ee eee eee xX

GEORGE B. DANIELS, District Judge:
The oral argument on Defendants’ Motion to Dismiss the Complaint, (ECF No. 16), is

rescheduled from September 29, 2021 to September 28, 2021 at 11:30 am.

 

Dated: September 15, 2021
New York, New York
SO ORDERED.

“DANIELS
Re TATES DISTRICT JUDGE

 

 
